UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7518



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


RIGOBERTO ROBUSTIANO CARRANDI,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. Frank W. Bullock, Jr.,
Chief District Judge. (CR-90-185, CA-96-912-2)


Submitted:   February 12, 1998             Decided:   March 4, 1998


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Paul Robert Byers, Cincinnati, Ohio, for Appellant. Harry L.
Hobgood, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion adopt-

ing the recommendation of the magistrate judge and find no revers-

ible error. Accordingly, we deny a certificate of appealability and
dismiss the appeal on the reasoning of the district court. United
States v. Carrandi, Nos. CR-90-185; CA-96-912-2 (M.D.N.C. Sept. 2,

1997). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED




                                2